DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final Office action is in response to Applicant’s patent application number 16/412,599 filed on 5/15/2019.
Currently, claims 1-11 are pending and examined. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claim 1, line 6; a citation “the product” does not have a proper antecedent basis, unless the Applicant meant “the wood product”. Correction is required. Claims 2-11 depending upon the rejected claim 1 are also rejected. 
Re claim 1, a phrase "a particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. Correction is required. 
Allowable Subject Matter
Claims 1-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: no prior art discloses a method of producing a wood product with acoustic dampening properties, which including steps of applying a noise-dampening polymer to a plurality of locations on a back face of a manufactured wood product; wherein the plurality of locations comprise a plurality of linear areas parallel to each other and a first edge of the product; and further wherein the plurality of linear areas are spaced at a series of pre-determined distances from the first edge and each other, said spacing selected to correspond to an end-use application with a particular spacing of joists, studs, or other flooring or framing support elements as set forth in the claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see attached PTO-892).
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to CHI Q. NGUYEN whose telephone number is (571) 272-6847. The examiner can normally be reached on Monday-Friday from 7AM-5PM or email: chi.nguyen@uspto.gov. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Mattei can be reached at (571) 270-3238. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is 
 /CHI Q NGUYEN/
Primary Examiner, Art Unit 3635

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale